1    McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5    Attorneys for Plaintiff
     United States of America
6

7                                      IN THE UNITED STATES DISTRICT COURT

8                                         EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00050 LJO-SKO

11                                    Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                           CONFERENCE
12                          v.

13   ALEXIS CANO,

14                                Defendant.

15

16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney and

17   Kimberly A. Sanchez, Assistant U.S. Attorney and Gary Huss, attorney for the defendant, that the status

18   conference set for September 30, 2019 at 1:00 pm before the Honorable Sheila K. Oberto be continued to

19   November 4, 2019 at 1:00 p.m. The reason for the request is the parties have discussed a resolution and

20   additional information that needs to be gathered to move towards a resolution. The parties anticipate if they

21   have the requested extra time, they may be able to request the Court to vacate the status conference and set

22   the case for a change of plea.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

       Stipulation                                         1
30
1             The parties further request the Court to enter an Order finding that the "ends of justice" served by a

2    continuance outweigh the interest of the public and the defendant in a speedy trial, and that the delay through

3    November 4, 2019 is excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).

4

5             Dated: September 25                                      Respectfully submitted,

6                                                                      McGREGOR W. SCOTT
                                                                       United States Attorney
7

8
                                                               By      /s/ Kimberly A. Sanchez
9                                                                      KIMBERLY A. SANCHEZ
                                                                       Assistant U.S. Attorney
10
              Dated: September 25, 2019                                /s/ Gary Huss
11                                                                     GARY HUSS
                                                                       Attorney for Defendant
12

13
                                                              ORDER
14
              The parties' stipulated request for a continuance of the status conference date from September 30,
15
     2019, at 1:00 pm to November 4, 2019, at 1:00 p.m. is GRANTED to provide the parties additional time to
16
     achieve a mutually agreeable resolution of this matter. Should the parties resolve the case, they shall reset
17
     the matter as a change of plea hearing before Chief United States District Judge Lawrence J. O'Neill.
18
              If the parties are unable to resolve this matter, the parties shall be prepared to select a mutually
19

20   agreeable trial date at the next status conference.

21            The court hereby enters a finding that the "ends of justice" served by a continuance outweigh the

22   interest of the public and the defendant in a speedy trial, and that the delay through November 4, 2019, is
23   excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).
24

25
     IT IS SO ORDERED.
26

27   Dated:      September 25, 2019                                    /s/   Sheila K. Oberto                .
                                                            UNITED STATES MAGISTRATE JUDGE
28

       Stipulation                                            2
30
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation   3
30
